                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


  RYAN SLOWIK AND VALERIE
  SLOWIK, individually and on behalf of
  their minor children, A.S. and T.S.,

         Plaintiffs,

  v.                                                   Civil Action No. 3:19-cv-501

  KEITH LAMBERT and SHELLI
  LAMBERT,

         Defendants.




                              FIRST AMENDED COMPLAINT and
                                 DEMAND FOR JURY TRIAL


         Pursuant to Fed. R. Civ. P. 15(a)(1), and for their claims against the Defendants, Plaintiffs

  allege as follows:

                                              PARTIES

         1.      Plaintiff Ryan Slowik is an adult resident of Knoxville, Knox County, Tennessee,

  and the father of A.S. and T. S.

         2.      Plaintiff Valerie Slowik is an adult resident of Knoxville, Knox County,

  Tennessee, and the mother of A.S. and T.S.

         3.      Plaintiff A.S. is ten years old and resides with her parents in Knoxville, Knox

  County, Tennessee.

         4.      Plaintiff T.S. is eleven years old and resides with his parents in Knoxville, Knox

  County, Tennessee.

                                                  1

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 1 of 22 PageID #: 36
          5.      Defendant Keith Lambert is an adult resident citizen of Knoxville, Knox County,

  Tennessee.

          6.      Defendant Shelli Lambert is an adult resident citizen of Knoxville, Knox County,

  Tennessee.

          7.      All claims in this civil action are against Defendants in their individual capacity.

                                    JURISDICTION AND VENUE

          8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, because

  the Plaintiffs have brought a claim for relief pursuant to 42 U.S.C. § 1983.

          9.      This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1367,

  based upon supplemental jurisdiction for the state law claims.

          10.     Based upon its supplemental jurisdiction, this Court should exercise its pendent

  jurisdiction because the Plaintiffs’ state law claims derive from the common nucleus of operative

  fact of the federal claims and all such claims are so interrelated that they may be fairly and

  efficiently disposed of in one lawsuit.

          11.     Venue is properly set within this district pursuant to 28 U.S.C.S. § 1391(b),

  because all Defendants reside in the Eastern District of Tennessee and the events upon which this

  suit are based occurred in this judicial district.

                                                  FACTS

          12.     The Slowik family lives in a neighborhood in the Hardin Valley area of

  Knoxville, Tennessee.

          13.     Mr. Slowik coached for more than ten years in the NFL, with teams including the

  Denver Broncos, Arizona Cardinals, New York Jets, and Cleveland Browns. The Slowik family

  moved to Tennessee for Coach Slowik to work as a defensive analyst for the University of



                                                       2

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 2 of 22 PageID #: 37
  Tennessee Volunteers. When Coach Slowik left the University of Tennessee, the Slowik family

  decided to stay in Knoxville. Coach Slowik now coaches the football team at a local Knoxville

  high school.

          14.    On Wednesday, July 24, 2019, Defendant Keith Lambert was the Assistant Chief

  of Police for the University of Tennessee Police Department.

          15.    His wife, Defendant Shelli Lambert is a Captain with the Knox County Sheriff’s

  Department.

          16.    On Wednesday, July 24, 2019, Keith Lambert was on call with the UTPD when

  he left work early in his unmarked police cruiser.

          17.    On Wednesday, July 24, 2019, Shelli Lambert was also working.

          18.    At approximately 5:45 on the evening of Wednesday, July 24, 2019, while

  Plaintiffs were at their home, and while it was still daylight, Keith Lambert drove his unmarked

  UT police vehicle into the Slowiks’ driveway and parked it in a manner so as to block Plaintiffs’

  vehicles in their garage and prevent them from leaving.

          19.    Keith Lambert then exited his vehicle and, uninvited, entered the garage attached

  to the Slowik family home, brandishing his pistol.

          20.    Mrs. Slowik and her ten-year-old daughter exited the door from the Slowik family

  home into the garage, unaware that Keith Lambert was waiting for them.

          21.    Mrs. Slowik and her daughter were unarmed and in their own home.

          22.    They did not pose any threat of violence to Keith Lambert or anyone else, and

  never said anything that constituted a threat or indicated any danger to Keith Lambert or anyone

  else.




                                                  3

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 3 of 22 PageID #: 38
         23.        The garage where Keith Lambert waited for the Slowiks was full of the typical

  indicators of a home lived in by a family with children: family cars, refrigerator, balls, toys, and

  a pink bicycle.

         24.        When Mrs. Slowik exited her home into the garage, she saw Keith Lambert,

  appearing disheveled and with gun in hand.

         25.        Keith Lambert yelled at Mrs. Slowik and her daughter, “What the fuck are you

  doing here? This is my fucking house!”

         26.        Keith Lambert repeatedly yelled that he was a “cop,” and continued to scream at

  Mrs. Slowik and her daughter, waiving his gun at them and saying things such as, “I’m a cop!

  Get out of my fucking house!”

         27.        Mrs. Slowik and her daughter thought that Keith Lambert was going to kill them.

         28.        The Slowiks’ son, age 11, then came to the door from the kitchen into the garage.

         29.        Keith Lambert continued to scream and curse at the mother, daughter, and son.

         30.        The son had recently broken his foot and was in a cast. As he later told

  investigators, he knew he could not run away, so he simply waited for the bullets from Lambert’s

  gun to hit his body.

         31.        As Keith Lambert continued to scream, curse, and threaten the family with his

  gun, Coach Slowik exited the door from the kitchen into the garage.

         32.        Keith Lambert screamed at Coach Slowik, “Who the fuck are you?!?!”

         33.        He then continued to brandish his gun and yell at them, saying, among other

  things, “I’m a cop! This is my fucking house!”




                                                     4

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 4 of 22 PageID #: 39
         34.     At all relevant times, Coach Slowik and his minor son were unarmed, did not pose

  any threat of violence to Keith Lambert or anyone else, were in their own home, and never said

  anything that constituted a threat or indicated any danger to Keith Lambert or anyone else.

         35.     Keith Lambert was unknown to the Slowiks and appeared to them to be off,

  irrational, impaired, intoxicated, crazy, psychotic, manic, angry, and out of his mind.

         36.     Coach Slowik was very careful to speak calmly to Keith Lambert, as he was

  afraid that Keith Lambert would start shooting the unarmed family.

         37.     The Slowiks informed Defendant Lambert that it was their property and that they

  lived there.

         38.     Mr. and Mrs. Slowik observed that Lambert’s gun was pointed primarily at the

  neck and shoulder of their ten-year-old daughter.

         39.     Coach Slowik carefully stepped in front of his wife and daughter, to shield them

  from Keith Lambert’s gun and, in response, Defendant Lambert moved toward Coach Slowik

  with his gun in a more aggressive posture.

         40.     The Slowiks’ minor daughter began screaming and collapsed to the floor as a

  result of Keith Lamberts’ conduct.

         41.     The daughter’s scream appeared to penetrate the impaired mental state of Keith

  Lambert so that he “woke up” and realized where he was.

         42.     Keith Lambert asked Coach Slowik to step outside, so he could speak with him

  privately.

         43.     Coach Slowik refused and told Keith Lambert to leave.

         44.     As Lambert returned to his unmarked UT police cruiser with his gun in his hand,

  he again stated that he was a “cop.”



                                                   5

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 5 of 22 PageID #: 40
          45.     Coach Slowik asked him, “You’re a cop?”

          46.     Keith Lambert replied, “Yes, yes,” and nodded affirmatively.

          47.     Keith Lambert drove his unmarked UT police cruiser to the driveway of the house

  next door and went into the house.

          48.     The Slowiks got in their car to escape and called 911.

          49.     While the Slowiks were waiting for Sheriff’s deputies to meet them at a nearby

  location, Lambert called his wife, defendant Shelli Lambert, a Captain in the records office of the

  Sheriff’s department.

          50.     Shelli Lambert drove to the house where Lambert was hiding, in an unmarked

  Sheriff’s cruiser.

          51.     Policies of both Lamberts’ employers required them, as officers of the law, to

  stay, identify themselves, and immediately report what had happened.

          52.     Nevertheless, Keith Lambert got into the passenger seat of the unmarked Sheriff’s

  cruiser, and Shelli Lambert drove him away from the scene before law enforcement arrived.

          53.     When Sheriff’s deputies arrived, Lambert was gone, and they did not know who

  or where he was.

          54.     Although both Keith Lambert and Shelli Lambert were law enforcement officers

  with a duty to report incidents such as this, neither Defendant Keith Lambert nor Defendant

  Shelli Lambert reported the incident on July 24, 2019.

          55.     Instead, Keith Lambert, upon information and belief, stayed at their residence

  while Shelli Lambert went to work at the Sheriff’s Department the following morning.

          56.     Shelli Lambert used her position as a Captain in the records department to review

  reports of pending investigations, to see if Keith Lambert had been reported.



                                                   6

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 6 of 22 PageID #: 41
            57.   Only after Shelli Lambert, using her access to the Sheriff’s investigation records,

  confirmed the following day that there was an open investigation with the Sheriff’s Department’s

  Serious Crimes Unit did Keith Lambert report the incident.

            58.   While Keith Lambert was hiding at the residence he shared with Shelli Lambert,

  his blood alcohol levels and other evidence of intoxication were dissipated, metabolized, and

  spoliated.

            59.   The University of Tennessee Police Department’s own internal affairs report

  noted the “potential use of drugs or alcohol.”

            60.   However, Mrs. Lambert, a Captain in the Knox County Sheriff’s Department,

  removed Lambert from the scene and hid him at their residence while any substances in his

  system metabolized, and the Knox County Sheriff’s Department took no action to obtain a

  toxicology report to determine whether there was any positive indication of recent drug use by

  Defendant Lambert.

            61.   Lambert’s conduct was egregious and criminal in nature.

            62.   Prior to the discovery of Lambert’s identity, Lambert’s conduct was being

  investigated by the Knox County Sheriff’s Office as aggravated assault.

            63.   After it became known that Keith Lambert was an officer with the University of

  Tennessee Police Department, and that his wife was an officer with the Sheriff’s Office, the

  Knox County District Attorney declined to indict Defendant Lambert.

            64.   Despite the egregious and criminal nature of Defendant Lambert’s conduct, the

  University of Tennessee allowed Lambert to retire with all benefits intact and took no other

  action.

            65.   At no time did Plaintiffs present an immediate threat to Defendant Lambert.



                                                   7

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 7 of 22 PageID #: 42
         66.     At no time did Plaintiffs attempt to flee.

         67.     Plaintiffs have no criminal record.

         68.     Plaintiffs acted reasonably and in no way were negligent.

         69.     Plaintiffs did not cause or contribute to cause the incident complained of.

         70.     In the ensuing investigation, Keith Lambert told several lies in an attempt to make

  his actions appear more reasonable.

                                      COUNT I
                    VIOLATIONS OF 42 U.S.C. § 1983 – KEITH LAMBERT

         71.     Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

         72.     Because he was on call; in repeatedly announcing that he was a police officer, a

  “cop;” in using a police vehicle; in brandishing his police gun; in giving commands of a type

  given by police officers; and in other ways to be proven at trial, Keith Lambert was at all

  relevant times acting under color of law.

         73.     The actions of Keith Lambert, in hiding away while he metabolized any

  substances in his system, and in monitoring the pending investigation against him through Shelli

  Lambert, and in other ways to be proven at trial, deprived the Plaintiffs of their constitutionally

  protected rights, including their right to access the courts and to due process of law.

         74.     Defendant Keith Lambert’s actions were committed in violation of the

  Constitution of the United States of America including but not limited to the fourth, fifth, and/or

  fourteenth amendments thereto, and deprived Plaintiffs of their rights thereunder.

         75.     Defendant Keith Lambert acted with deliberate indifference to Plaintiffs’

  constitutionally protected rights.

         76.     Defendant Keith Lambert deprived Plaintiffs of their constitutionally protected

  right to be free from unlawful detention or seizure.


                                                    8

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 8 of 22 PageID #: 43
          77.     Defendant Keith Lambert used a degree of force that was unreasonable under the

  circumstances, and deprived Plaintiffs of their constitutionally protected right to be free from the

  excessive use of force.

          78.     Defendant Keith Lambert deprived Plaintiffs of their liberty by subjecting them to

  unwarranted and unreasonable restraints on their persons, without due process, in violation of

  their rights under the fifth amendment.

          79.     The acts and omissions of Defendant Keith Lambert were outrageous and were a

  product of reckless or callous indifference to Plaintiffs’ constitutionally protected rights.

          80.     In violating Plaintiffs’ constitutionally protected rights, Defendant Keith Lambert

  was grossly negligent.

          81.     As a direct and proximate result of Defendant Keith Lambert’s acts and/or

  omissions, Plaintiffs’ civil rights were violated.

          82.     Defendant Keith Lambert is not entitled to qualified immunity with respect to the

  incident at issue.

          83.     As a direct and proximate result of Defendant Keith Lambert’s acts and/or

  omissions Plaintiffs sustained injuries and/or damages.

                                         COUNT II
                       VIOLATIONS OF 42 U.S.C. § 1983 – SHELLI LAMBERT

          84.     Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          85.     Defendant Shelli Lambert, in using her Sheriff’s car, and in using her position as a

  Captain in the Knox County Sheriff’s Department to acquire information regarding the

  investigation pending against her husband, acted under color of state law and with deliberate

  indifference to Plaintiffs and their rights.




                                                       9

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 9 of 22 PageID #: 44
          86.     The actions of Shelli Lambert, in secreting Keith Lambert away while he

   metabolized any substances in his system, and in monitoring the pending investigation against

   Keith Lambert, and in other ways to be proven at trial, deprived the Plaintiffs of their

   constitutionally protected rights, including their right to access the courts and to due process of

   law.

          87.     Defendant Shelli Lambert, acting under color of state law with deliberate

   indifference, deprived the Plaintiffs of their rights to meaningful, effective, and adequate judicial

   access to seek redress.

          88.     In violating Plaintiffs’ constitutional rights, Defendant Shelli Lambert acted

   intentionally, maliciously, and recklessly.

          89.     As a direct and proximate result of Defendant Shelli Lambert’s acts and/or

   omissions, Plaintiffs’ civil rights were violated.

          90.     As a direct and proximate result of Defendant Shelli Lambert’s acts and/or

   omissions, Plaintiffs sustained injuries and/or damages.

                                     COUNT III
      VIOLATIONS OF 42 U.S.C. § 1983 – SHELLI LAMBERT AND KEITH LAMBERT
                                   CONSPIRACY

          91.     Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          92.     In committing the acts complained of, Defendant Shelli Lambert and Defendant

   Keith Lambert both acted under color of state law.

          93.     Defendant Shelli Lambert and Defendant Keith Lambert, acting under color of

   state law and with deliberate indifference to Plaintiffs and their rights, with the intent and

   knowledge of the other’s intent, had a common design and/or agreement.

          94.     Defendant Shelli Lambert and Defendant Keith Lambert, through concerted

   action, for an unlawful purpose, left the scene of the incident at issue and/or made Defendant
                                                        10

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 10 of 22 PageID #: 45
   Lambert unavailable for questioning or inspection immediately following his unlawful conduct

   so as to thwart a lawful investigation.

           95.     Defendant Shelli Lambert and Defendant Keith Lambert’s concerted action to

   make Defendant Keith Lambert unavailable for questioning or inspection impeded Plaintiffs’

   meaningful, effective, and adequate judicial access to seek redress for the incident at issue and

   the constitutional violations of the same.

           96.     Defendant Shelli Lambert and Defendant Keith Lambert impeded Plaintiffs’

   meaningful, effective, and adequate judicial access by obscuring important facts about the

   incident including, but not limited to, rendering it impossible for any drug or alcohol test to be

   performed on Defendant Keith Lambert.

           97.     As a direct and proximate result of Defendant Shelli Lambert and Defendant

   Keith Lambert’s acts and/or omissions, Plaintiffs sustained injuries and/or damages and

   violations of their constitutional rights.

                                         COUNT IV
                                 NEGLIGENCE – KEITH LAMBERT

           98.     Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

           99.     Defendants owed a duty of care to Plaintiffs.

           100.    Defendants’ acts and/or omissions breached the duty of care owed to Plaintiffs.

           101.    Defendants’ acts and/or omissions amounted to negligence.

           102.    As a direct and proximate result of Defendants’ acts and/or omissions, Plaintiffs

   suffered injuries and damages including, but not limited to:

                   a. Pain and suffering of a past, present and future nature;

                   b. Emotional distress; and

                   c. Mental anguish.


                                                     11

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 11 of 22 PageID #: 46
          103.    As a direct and proximate result of Defendants’ acts and/or omissions, Plaintiffs

   have and/or will incur expenses.

                                       COUNT V
                           NEGLIGENCE PER SE – KEITH LAMBERT

          104.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          105.    At all relevant times, Defendant Keith Lambert was subject to the laws of the

   State of Tennessee and the United States of America.

          106.    At all relevant times, Defendant Keith Lambert had a duty to comply with the

   laws of the State of Tennessee and the United States of America.

          107.    Defendant Keith Lambert violated one or more laws and regulations and breached

   the duty of care that was owed to Plaintiffs.

          108.    Defendant Keith Lambert was guilty of violating one or more of the following

   statutes of the State of Tennessee and/or the United States of America, which were in full force

   and effect at the time of the incident described herein, said violations constituting negligence per

   se and which were a direct and proximate cause of the injuries and/or damages incurred:

                  a. 18 USC 242 – Deprivation of Rights Under Color of Law

                  b. 18 USC 926B – Carrying a Concealed Firearm by Qualified Law Enforcement

                      Officers

                  c. TCA 39-12-103 – Criminal Conspiracy

                  d. TCA 39-13-101 – Assault

                  e. TCA 39-13-102 – Aggravated Assault

                  f. TCA 39-13-103 – Reckless Endangerment

                  g. TCA 39-15-401 – Child Abuse and Child Neglect or Endangerment

                  h. TCA 39-16-402 – Official Misconduct


                                                    12

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 12 of 22 PageID #: 47
                  i. TCA 39-14-405 – Trespassing

                  j. TCA 39-13-302 – False Imprisonment

          109.    Keith Lambert also was subject to policies and procedures of the University of

   Tennessee Police Department, which he violated in his actions as alleged herein, and as reported

   in the University’s own report.

          110.    The violation of the above described duties and statutes was the cause in fact and

   proximate cause of the injuries and damages Plaintiffs sustained.

          111.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs suffered injuries and damages including but not limited to:

                  a. Pain and suffering of a past, present and future nature;

                  b. Emotional distress; and

                  c. Mental anguish.

          112.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

                                      COUNT VI
                          NEGLIGENCE PER SE – SHELLI LAMBERT

          113.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          114.    At all relevant times, Defendant Shelli Lambert was subject to the laws of the

   State of Tennessee and the United States of America.

          115.    At all relevant times, Defendant Shelli Lambert had a duty to comply with the

   laws of the State of Tennessee and the United States of America.

          116.    Defendant Shelli Lambert violated one or more laws and regulations and breached

   the duty of care that was owed to Plaintiffs.




                                                    13

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 13 of 22 PageID #: 48
           117.    Defendant Shelli Lambert was guilty of violating one or more of the following

   statutes of the State of Tennessee and/or the United States of America, which were in full force

   and effect at the time of the incident described herein, said violations constituting negligence per

   se and which were a direct and proximate cause of the injuries and/or damages incurred:

                   a. 18 USC § 242 – Deprivation of Rights Under Color of Law

                   b. TCA § 39-16-402 – Official Misconduct

           118.    Shelli Lambert also was subject to policies and procedures of the Knox County

   Sheriff’s Office, which she violated in her actions as alleged herein.

           119.    Violation of the above described duties and statutes was the cause in fact and

   proximate cause of injuries and damages Plaintiffs sustained, including but not limited to anxiety

   and mental anguish from now knowing who or where their assailant was after Shelli Lambert

   helped him to leave and hide.

           120.    As a direct and proximate result of Defendant Shelli Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

                                               COUNT VII
                                                ASSAULT

           121.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

           122.    Defendant Keith Lambert intentionally and/or recklessly attempted to do harm to,

   or to frighten, Plaintiffs.

           123.    Defendant Keith Lambert’s conduct amounted to the unmistakable appearance of

   an intentional attempt to do harm to, or to frighten, Plaintiffs.

           124.    Defendant Keith Lambert, at all times pertinent, had the present ability or the

   unmistakable appearance of the present ability to do harm to, or to cause fright in, Plaintiffs.




                                                     14

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 14 of 22 PageID #: 49
           125.   As a direct and proximate result of Defendant Keith Lambert’s conduct, Plaintiffs

   were injured and/or damaged.

           126.   As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs suffered injuries and damages including but not limited to:

                  a. Pain and suffering of a past, present and future nature;

                  b. Emotional distress; and

                  c. Mental anguish.

           127.   As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

           128.   For his intentional and reckless conduct, punitive damages should be awarded.

                                            COUNT VIII
                                       FALSE IMPRISONMENT

           129.   Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

           130.   Defendant Keith Lambert unlawfully violated the personal liberty of the

   Plaintiffs.

           131.   Defendant Keith Lambert intentionally, recklessly, and unlawfully restrained,

   confined, or detained Plaintiffs.

           132.   Defendant Keith Lambert’s conduct, including the use of force and/or threatened

   use of force, caused Plaintiffs to be restrained, confined, and/or detained against their will.

           133.   Plaintiffs were, at all times pertinent, conscious of the restraint, confinement, or

   detention Defendant Keith Lambert caused.

           134.   Plaintiffs did not consent to the restraint, confinement, or detention Defendant

   Keith Lambert caused.




                                                    15

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 15 of 22 PageID #: 50
          135.    The restraint, confinement, or detention Defendant Keith Lambert caused was in

   no way privileged or authorized.

          136.    As a direct and proximate result of the unlawful restraint, confinement, or

   detention Defendant Keith Lambert caused, Plaintiffs were injured and/or damaged.

          137.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs suffered injuries and damages including but not limited to:

                  a. Pain and suffering of a past, present and future nature;

                  b. Emotional distress; and

                  c. Mental anguish.

          138.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

          139.    For his intentional and reckless conduct, punitive damages should be awarded.

                                            COUNT IX
                                       INVASION OF PRIVACY

          140.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          141.    Plaintiffs had a right to be free from invasions of their privacy while in or on their

   property.

          142.    Defendant Keith Lambert intentionally intruded upon the Plaintiffs’ solitude or

   seclusion or the private affairs or concerns of the Plaintiffs.

          143.    Defendant Keith Lambert’s intrusion was highly offensive.

          144.    Defendant Keith Lambert’s intrusion caused injury and/or damage to Plaintiffs.

          145.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs suffered injuries and damages including but not limited to:

                  a. Pain and suffering of a past, present and future nature;


                                                     16

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 16 of 22 PageID #: 51
                   b. Emotional distress; and

                   c. Mental anguish.

           146.    As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

           147.    For his intentional and reckless conduct, punitive damages should be awarded.

                                 COUNT X
       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS – SHELLI LAMBERT

           148.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

           149.    Defendant Shelli Lambert acted negligently, recklessly, intentionally, and/or

   maliciously in her involvement in the altercation between Defendant Keith Lambert and the

   Plaintiffs.

           150.    Plaintiffs each personally witnessed the acts and/or omissions of Defendant Keith

   Lambert.

           151.    Plaintiffs reasonably believed that they were going to be seriously injured or

   killed as a result of Defendant Keith Lambert’s actions.

           152.    Defendant Shelli Lambert arrived at the scene before other police or officials

   could arrive.

           153.    Defendant Shelli Lambert, despite the pending investigation into who held the

   Plaintiffs at gun point occurring in the evening and night of the altercation, drove Defendant

   Keith Lambert away from the scene and neither Defendant returned.

           154.    Upon information and belief, Defendant Shelli Lambert fled the scene with

   Defendant Keith Lambert in her Chevrolet Impala issued by the Knox County Sheriff’s Office.




                                                     17

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 17 of 22 PageID #: 52
           155.   Defendant Shelli Lambert kept Defendant Keith Lambert away from the scene of

   his assault on the Plaintiffs and away from the ongoing investigation by the Knox County

   Sheriff’s Office.

           156.   During the time between the assault at approximately 6:00 p.m. on Wednesday

   July 24, 2019, and when Defendant Keith Lambert reported his actions at approximately 12:30

   p.m. on Thursday, July 25, 2019, Plaintiffs feared the man who assaulted them could easily

   return to their home to continue to threaten or harm them.

           157.   While Defendants Shelli and Keith Lambert were avoiding the scene and the

   Knox County Sheriff’s Office investigation, Plaintiffs experienced reasonable, foreseeable, and

   severe mental anguish over the fact the investigating officers could not locate the man who

   assaulted them.

           158.   As a direct and proximate result of Defendant Shelli Lambert and Defendant

   Keith Lambert’s acts and/or omissions, Plaintiffs sustained significant impairment to their daily

   life.

           159.   Defendant Shelli Lambert and Defendant Keith Lambert’s negligence caused a

   serious mental injury to Plaintiffs.

           160.   As a direct and proximate result of Defendant Shelli Lambert and Defendant

   Keith Lambert’s acts and/or omissions, Plaintiffs suffered injuries and damages including but not

   limited to:

                  a. Pain and suffering of a past, present and future nature;

                  b. Emotional distress; and

                  c. Mental anguish.




                                                   18

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 18 of 22 PageID #: 53
           161.   As a direct and proximate result of Defendant Shelli Lambert and Defendant

   Keith Lamberts’ acts and/or omissions, Plaintiffs have and/or will incur expenses.

           162.   For her intentional, reckless, and malicious conduct, punitive damages should be

   awarded.

                                 COUNT XI
           OUTRAGE/INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS –
                             KEITH LAMBERT

           163.   Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

           164.   Defendant Keith Lambert acted negligently, recklessly, intentionally, and/or

   maliciously in his interactions with Plaintiffs.

           165.   Defendant Keith Lambert’s acts and/or omissions were so outrageous that that

   they are not tolerated by a civilized society.

           166.   Defendant Keith Lambert’s acts and/or omissions caused serious mental injury to

   Plaintiffs.

           167.   As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs suffered injuries and damages including but not limited to:

                  a. Pain and suffering of a past, present and future nature;

                  b. Emotional distress; and

                  c. Mental anguish.

           168.   As a direct and proximate result of Defendant Keith Lambert’s acts and/or

   omissions, Plaintiffs have and/or will incur expenses.

           169.   For his intentional and reckless conduct, punitive damages should be awarded.

                                          COUNT XII
                                   TRESPASS – KEITH LAMBERT

           170.   Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.


                                                      19

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 19 of 22 PageID #: 54
          171.    Defendant Keith Lambert entered onto Plaintiffs’ property without actual or

   implied permission.

          172.    As a direct and proximate result of Defendant Keith Lambert’s conduct and his

   entry upon their land without permission, authority or consent, Plaintiffs sustained injuries and/or

   damages.

                                       COUNT XIII
                         SPOLIATION – KEITH AND SHELLI LAMBERT

          173.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          174.    Keith and Shelli Lambert intentionally, recklessly, maliciously, fraudulently,

   and/or negligently removed Keith Lambert from the scene of his assault upon the Plaintiffs.

          175.    As the intended, actual, and proximate result of the actions of Keith and Shelli

   Lambert, the law enforcement investigators and the Plaintiffs were deprived of relevant and

   material evidence regarding the actions and torts of Keith Lambert, to wit, the mental state, blood

   alcohol content, and other evidence of impairment, that they could have used in these claims

   against Keith Lambert.

          176.    Plaintiffs were damaged as a direct and proximate result of the spoliation by Keith

   and Shelli Lambert.

          177.    For their conduct in spoliating evidence relevant to this matter, punitive damages

   should be awarded against Keith and Shelli Lambert.

                                    COUNT XIV
                   CIVIL CONSIPIRACY – KEITH AND SHELLI LAMBERT

          178.    Plaintiffs incorporate all preceding paragraphs as if set forth fully herein.

          179.    Defendant Keith Lambert and his wife, Defendant Shelli Lambert, with intent and

   knowledge of the other’s intent, had a common design.



                                                    20

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 20 of 22 PageID #: 55
            180.   Upon information and belief, after his assault upon the Plaintiffs, Keith Lambert

   called Shelli Lambert and they formulated a scheme to spirit Keith Lambert away, hide him, and

   unlawfully spoliate evidence and deprive the Plaintiffs and law enforcement of information

   concerning his identity and his physical and mental condition.

            181.   Upon information and belief, Keith and Shelli Lambert planned that Keith

   Lambert would remain hidden at their residence while Shelli Lambert accessed Sheriff’s

   Department records to determine if there was an ongoing investigation.

            182.   Defendant Keith Lambert and his wife, Defendant Shelli Lambert, through

   concerted action, for an unlawful purpose, carried out their conspiracy by leaving the scene of

   the incident at issue and/or making Defendant Lambert unavailable for questioning or inspection

   immediately following his unlawful conduct so as to thwart a lawful investigation.

            183.   As a direct and proximate result of the concerted efforts of Defendant Keith

   Lambert and his wife, Defendant Shelli Lambert, Plaintiffs were injured or damaged.

                                             JURY DEMAND

            Pursuant to Fed. R. Civ. P. 38, the Plaintiff hereby demands a trial by a jury.

                                         PRAYER FOR RELIEF

            WHEREFORE, PREMISES CONSIDERED, Plaintiffs hereby pray for the following:

            1.     A judgment against Defendants, jointly and severally, for compensatory damages

   in an amount to be proven at trial.

            2.     A judgment against Defendants for punitive damages in an amount to be proven at

   trial.

            3.     An award of costs and attorney’s fees, as provided by applicable provisions of

   federal and state statutory and common law.



                                                     21

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 21 of 22 PageID #: 56
             4.           An award of pre- and post-judgment interest as permitted by law.

             5.           For all other relief, both general and specific, to which Plaintiffs may be entitled.

                                                         Respectfully submitted,


                                                          /s/ Gregory Brown
                                                         Gregory Brown, BPR# 027944
                                                         Christopher Field, BPR# 028070
                                                         W. Scott Hickerson, BPR # 026369
                                                         LOWE YEAGER & BROWN PLLC
                                                         900 S. Gay Street, Suite 2102
                                                         Knoxville, TN 37902
                                                         Phone: (865) 521-6527
                                                         Fax: (865) 637-0540
                                                         gb@lyblaw.net
                                                         ccf@lyblaw.net
                                                         wsh@lyblaw.net


                                            CERTIFICATE OF SERVICE

             No defendant having appeared in this matter, a true copy of this document will be being

   served upon each Defendant with the Summons and Complaint in this matter.

                                                         _/s/ Gregory Brown__________________________
                                                         Gregory Brown
   4818-0459-2047, v. 1




                                                            22

Case 3:19-cv-00501-DCLC-DCP Document 10 Filed 12/20/19 Page 22 of 22 PageID #: 57
